                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 SANITA A. DIVIETRO,

                 Plaintiff,

         v.                                                Case No. 3:18-cv-02061-JPG-RJD

 EQUIFAX INFORMATION SERVICES,
 LLC, and HEIGHTS FINANCE
 CORPORATION,

                 Defendants.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

        Plaintiff Sanita DiVietro and defendant Heights Finance Corporation have filed a

stipulation of dismissal pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (ECF No. 20.)

That rule allows the parties to dismiss an action at their own accord, but only if the stipulation of

dismissal is signed by all parties. Here, because the stipulation is signed by both DiVietro and

Heights Finance Corporation, the Court FINDS that Heights Finance Corporation is DISMISSED

from this case WITH PREJUDICE.

        DiVietro also filed a stipulation of dismissal as to the other defendant: Equifax Information

Services, LLC. (ECF No. 21.) The Court previously ordered that the stipulation of dismissal failed

under Rule 41(a)(1)(A)(ii) because it was not signed by Equifax’s counsel, but upon further

review, the Court is satisfied that the stipulation meets the requirements of Federal Rule

41(a)(1)(A)(i) instead. That rule allows a plaintiff to dismiss their own action if they file the notice

before the opposing party has filed an answer or motion for summary judgment. Here, having met

the requirements of the rule, the Court FINDS that Equifax is also DISMISSED from this case




                                                   1
WITH PREJUDICE. Both defendants having been dismissed, the Court DIRECTS the Clerk of

Court to close this case.

IT IS SO ORDERED.

DATED: MARCH 4, 2019
                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    U.S. DISTRICT JUDGE




                                         2
